DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the recitation of “and program instructions executable by the one or more processors via the memory to perform a method, the method comprising” is confusing to the examiner, as the claim is directed towards an apparatus.  Applicant appears to be claiming two different statutory classes within one claim.  To further prosecution, the examiner has interpreted the claims such that --program instructions when executed, cause the processor via the memory, to perform steps comprising:--.



Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,945,487. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 9 of U.S. Patent No. 10,945,487 in view of Boeck et al. (2017/0127749).

With respect to claim 1, ‘487 teaches in patented claim 1, an apparatus having a program instructions executable by the one or more processors via the memory to perform a method, the method comprising: continuously obtaining, by the one or more processors, pressure data from the one or more pressure sensors embedded in the footwear apparatus; determining, by the one or more processors, that the obtained pressure data indicates a pressure level of a pre-determined threshold and the given threshold is sustained for a pre-determined interval of time; accessing, by the one or more processors, the one or more voltage sensors and obtaining voltage data from the one or more voltage sensors, wherein the obtaining comprises utilizing the ESD surface as a ground reference; and validating, by the one or more processors, functionality of the portion of the footwear apparatus and functionality of the ESD surface, based on monitoring the voltage data from one or more voltage sensors. 
Patent ‘487 remains silent regarding a sole, wherein the sole is in periodic contact with an electrostatic dissipative (ESD) surface, the sole comprising; one or more pressure sensors communicatively coupled to one or more processors; one or more voltage sensors communicatively coupled to one or more processors; a memory; the one or more processors in communication with the memory
Boeck et al. teaches a similar apparatus having a footwear apparatus (10) comprising: a sole (54), wherein the sole (54) is (capable of being) in periodic contact with an electrostatic dissipative (ESD) surface (as the ESD surface is not part of the claimed combination but rather reads as an intended use limitation, where the sole 54 is capable of being in contact with a ESD surface), the sole (54) comprising; one or more pressure sensors (24) communicatively coupled to one or more processors [0029]; one or more voltage sensors (70) communicatively coupled to 
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the apparatus of ‘487 to include the footwear and sole having the sensors as taught by Boeck et al. because Boeck et al. teaches such a modification provides a user with a safety shoe with enhanced safety features, intended to detect certain work related parameters, thereby improving the safety aspects of the apparatus of ‘487.

With respect to claim 2, ‘487 teaches in patented claim 3, the apparatus further includes identifying, by the one or more processors, based on the voltage data, an increase in voltage from the one or more voltage sensors; and based in the increase in voltage, transmitting, by the one or more processors, a notification of a performance issue.

With respect to claim 3, ‘487 teaches in patented claim 4, the apparatus wherein the performance issue comprises debris on the sole.

With respect to claim 4, ‘487 teaches in patented claim 5, the apparatus wherein the sole further comprising an optic sensor, wherein the optic sensor is communicatively coupled to the one or more processors.

With respect to claim 5, ‘487 teaches in patented claim 5, the apparatus wherein the method further comprising: obtaining, by the one or more processors, from an optic sensor embedded in the at least one item, an indication of presence of the debris.


With respect to claim 7, ‘487 teaches in patented claim 6, the apparatus further comprising: obtaining, by the one or more processors, from the accelerometer, motion of the footwear apparatus; and determining, by the one or more processors, that the motion comprises dragging of the footwear apparatus against a surface.

With respect to claim 8, ‘487 teaches in patented claim 7, the apparatus further comprising: a location device communicatively coupled to the one or more processors.

With respect to claim 9, ‘487 teaches in patented claim 7, the apparatus the method further comprising: identifying, by the one or more processors, based on the voltage data, an increase in voltage; obtaining, by the one or more processors, from the location device, a location of the footwear apparatus, the location comprising global positioning system coordinates; and identifying, by the one or more processors, a position on the ESD surface located at the global positioning system coordinates.

With respect to claim 10, ‘487 teaches in patented claim 9, the apparatus further comprising: one or more moisture sensors communicatively coupled to the one or more processors.



With respect to claim 12, ‘487 teaches in patented claim 2, the apparatus the method further comprising: determining, by the one or more processors, that the voltage data is within an expected range.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boeck et al. (2017/0127749) in view of Besnard et al. (2016/0174889).

With respect to claim 13, Besnard et al. teaches an item of electrostatic dissipative (ESD) footwear comprising: a sole (54) with embedded sensors (16, 20, 24) the embedded sensors comprising: one or more pressure sensors to detect pressure [0036] between the sole (24) and an 
Boeck et al. remains silent regarding the footwear contains one or more optic sensors to detect dust levels on the sole. 
Besnard et al. teaches a similar footwear item having one or more optic sensors to detect dust levels on a sole [0058].
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the sole of Boeck et al. to include the dust sensor of Besnard et al. because Besnard et al. teaches that such a modification improves safety aspects of an item worn by a user, thereby improving the overall safety aspects of Boeck et al..

With respect to claim 14, Boeck et al as modified by Besnard et al. teaches the item further comprising: one or more motion sensors [0007] of Boeck et al. to detect motion of the sole on the ESD surface (note the ESD surface is not part of the claimed combination and the sole of Boeck is capable of being on the ESD surface).

With respect to claim 15, Boeck et al as modified by Besnard et al. teaches the item further comprising: an accelerometer [0007] of Boeck et al. to detect a type of motion of the sole 

With respect to claim 16, Boeck et al as modified by Besnard et al. teaches the item wherein the type of motion is selected from the group consisting of: dragging of the item against the ESD surface and tribocharging (as the motion does not further define the item itself but reads as how the item is intended to be used; the structure taught by the Boeck et al. as modified is capable of being dragged against the ESD surface and tribocharging).

With respect to claim 17, Boeck et al as modified by Besnard et al. teaches the item further comprising: one or more moisture sensors [0039] of Boeck et al. to detect dampness on the (intended use) ESD surface.

With respect to claim 18, Boeck et al as modified by Besnard et al. teaches the item further comprising: one or more processors [0029] communicatively coupled with the embedded sensors (16, 20, 24); and a communication device (30) to transmit notifications of performance issues (i.e. data transmission between the sensors of the footwear to the processor of 32), based on obtaining data from the embedded sensors (16, 20, 24), via the processors, wherein the data comprises values outside of a pre-configured expected range (i.e. settings stored related to the use of the shoe or safety rules [0012] and [0014]).

With respect to claim 19, Boeck et al as modified by Besnard et al. teaches wherein the expected range defines the values over a pre-defined period of time (i.e. values related to the use .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jacobson (4,800,374) which teaches a test device using a conduction shoe plate.
Chanudet et al. (5,519,384) which teaches an ESD system for detecting faults.
Tan et al. (7,671,599) which teaches a static electricity monitoring system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853